Opinion by
Orlady, J.,
The Great National Petroleum Company owned a number of tracts of unseated land in Warren county which were upon the treasurer’s sales list for June, 1896. Wilson McGrew, as the agent of the landowner, went to the county treasurer’s office before the sale, and made an arrangement *62with him “to pay all the taxes that were assessed against the Great National Petroleum Company, thirty-one tracts in all,” — the tract in dispute being included in the list. McGrew had with him a statement or memorandum of the tracts of land upon which he wished to pay the taxes, and he read, by designated names and numbers, the lots from that list, going over with the county treasurer the sales book in his office. Although the taxes aggregated $1,268.10, McGrew paid no money to the county treasurer for the taxes then due. In lieu of which payment, an arrangement was made, which consisted of an agreement between McGrew and M. A. Myers (the county treasurer) that McGrew would furnish to Myers some lumber, which was then being manufactured, when it would be dry enough to ship. This was delivered about one year afterwards, and amounted in value to $1,566.99. On a settlement' of the lumber transaction between McGrew and Myers the latter paid to McGrew the difference due to him of $298.89.
The county treasurer gave to McGrew a receipt bearing date June 1, 1896, but which was not delivered until some time in the fall of 1896 or winter of 1897, which omitted in its scheduled statement the taxes against the lot in dispute (No. 217) for the year 1895 but which concluded, in a printed form as follows: “ in full for taxes for the years 1894 and 1895.” The lot No. 217 was sold by the county treasurer to the plaintiff on June 8, 1896, for the taxes of 1895 and the costs that had accrued thereon, but McGrew did not learn of this sale until October 6, 1898, which was after the time for the redemption of the land by the owner had expired.
The sole question raised by the appellant is the validity of the payment of the taxes through the medium of a commodity. The court below held that because the taxes had not been paid in fact but through the arrangement mentioned, the payment was not valid, and that the omission, if erroneous, was due to the fault of the landowner or his agent. The landowner was not misled by the county treasurer in the amount of the taxes claimed or as to the payment of the taxes against this particular tract. The office books were inspected by him and the amount of the taxes was not in dispute. The departure from the plain mandate of the statute *63was suggested by the agent of the landowner. The taxes were then dire, but the law contemplated a money payment not trade barterings. The Act of April 30, 1879, P. L. 34, under which the appellant claims the receipted statements to have been delivered, purposes that the payment shall be fully consummated when the treasurer shall enter such payments on the proper book kept by him for the purpose, and, if requested by the person paying such taxes, he shall give a certified copy, under his official seal, of the entries in such book, specifying the name of the person or persons as whose property such lands are taxed, etc., the kind and amount of taxes assessed thereon and so paid, the date of payment of the same, the name of the person or persons paying the said taxes, and for whose use the same are paid. For the service thus performed the treasurer is entitled to receive the sum of twenty-five cents. The appellant cannot consistently claim to have been misled by the receipted statement which his special agent knew to be untrue in fact. He knew that the county treasurer had not received $156.25 in full for the taxes mentioned from McGrew Bros., or from any other person on June 1, 1896. He did know or was conclusively bound to know, that the arrangement between his agent and a public official was against public policy and contrary to law. Moreover, the receipted statements were not delivered to McGrew until after this tract had been sold. Not having paid the taxes, he was charged with notice of the tax sale and was bound to redeem the land within the statutory time in order to preserve his title.
A tax collector has no right to receive anything in payment of taxes except legal tender money, and the lien of the taxes will not be discharged except by such payment or tender. Neither is he empowered to accept the promissory notes of individuals, and is still less authorized to accept the verbal promise of the taxpayer in payment. Hence no arrangement can lawfully be made between the collector and the property owner whereby the owner of the property can be discharged from liability by merely marking the taxes paid on the books: Black on Tax Titles (2d ed.), sec. 160, and cases cited; McLanahan v. City of Syracuse, 18 Hun, 259; McWilliams v. Phillips, 51 Miss. 196 ; Kahl v. Love, 37 N. J. L. 5 ; 25 Am. & Eng. Ency. of Law, 283; Heft *64v. Gephart, 65 Pa. 510. The intention of the legislature is plainly and clearly expressed, and the reason is the same as requires the treasurer to receive the money from a purchaser at a tax sale before he delivers his deed for the land sold in order to prevent management and fraudulent perversion of the law: Donnel v. Bellas, 10 Pa. 341; s. c., 34 Pa. 157.
In this case there was not a bona fide attempt on the part of McGrew to pay the taxes. He substituted his private arrangement for the payment in money as required by law. He knew what he should pay, and it was then his duty to pay, and his failure to perform that duty was the source of the trouble. Nor did he offer to redeem the land so sold in the manner provided by the statute. By the act of March 13,1815, the original owner of unseated land may avoid a sale for nonpayment of taxes by proof of payment of the taxes “ previously to the sale ” or of an offer of the redemption money within two years afterwards.' “ In no other case, and on no other plea, shall an action be sustained ” for the purpose: Ankeny v. Albright, 20 Pa. 157. The taxes against lot 217 were not marked as paid on the books of the treasurer, and the receipt, irregular as it was, did not specify the taxes of 1895 as paid. This receipt was attacked as being a mere device and untrue in fact. Neither McGrew nor the owner attempted to redeem the land, not for the reason that anything was omitted from the receipted statements, but because, from their standpoint, the taxes had been paid through McGrew’s dealings with Myers.
The judgment is affirmed.